Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7, 9-12, 14, 17, 19-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 68, 79, and 80 are pending.	
Claims 1-5, 7, 9-12, 14, 17, 19-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 68, 79, and 80 are under examination on the merits.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections
35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-12, 14, 17, 19-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 79, and 80 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Furthermore the claims do not integrate said judicial exception in to practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
With respect to claims 1-5, 9-12, 14, 17, 20-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 79, and 80, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because the claims are drawn to a natural phenomenon, specifically, the correlation between levels of cells, such as CD14+ monocytes, in an apheresis sample from a subject and the risk for said subject developing a neurotoxicity to cell therapy.
With respect to prong two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite the step of obtaining an apheresis sample from a subject and detecting myeloid cells; however this step primarily relates to general methods of measuring levels of myeloid cells in an apheresis sample and does not integrate the judicial exception into a practical application. The claims further recite selecting a subject for treatment, which is an abstract step that is not sufficient to integrate the judicial exception into a practical application. It is further noted that claims 3 and 5, for example, recite generalized treatment methods, including cell therapy and an agent for treating or reducing the development of neurotoxicity; however these generalized treatment methods do not integrate the recited judicial exception, for example, by applying or using said judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
Therefore the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, as indicated above, the claims recite the step of obtaining an apheresis sample from a subject and detecting myeloid cells; however this step was a well-understood, routine, and conventional data gathering step that was practiced by investigators prior to Applicant’s invention. This step does not amount to an additional element that amounts to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.
With respect to claims 7 and 19, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because the claims are drawn to a natural phenomenon/correlation, specifically, the correlation between the level of myeloid cells in an apheresis sample from a subject and suitability for genetically engineered cell treatment due to neurotoxicity risk.
With respect to prong two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite the step of assaying an apheresis sample from a subject for myeloid cells; however this step primarily relates to general methods of measuring levels of myeloid cells in an apheresis sample and does not integrate the judicial exception into a practical application. The claims further recite generalized treatment methods, including genetically engineered cell therapy; however these generalized treatment methods do not integrate the recited judicial exception, for example, by applying or using said judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
Therefore the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, as indicated above, the claims recite the step of assaying an apheresis sample from a subject for myeloid cells; however this step was a well-understood, routine, and conventional data gathering step that was practiced by investigators prior to Applicant’s invention. This step does not amount to an additional element that amounts to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore claims 7 and 19 are not eligible subject matter under 35 U.S.C. 101.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-12, 14, 17, 19-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 79, and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite methods of identifying a subject that is at risk of developing a neurotoxicity to cell therapy by determining that the percentage or number of myeloid cells in a sample is at or above a threshold level of myeloid cells. The claims are indefinite, because as the claims are currently composed, one of ordinary skill in the art would not know which threshold levels of myeloid cells correlates with a risk of developing a neurotoxicity to cell therapy. Therefore one skilled in the art would be unable to suggest treatment for a subject upon determining the level of myeloid cells in a sample from said subject. The claims do not indicate a particular threshold level of myeloid cells that correlates with a risk of developing a neurotoxicity to cell therapy, nor do the claims provide active steps for determining such a threshold. As such the claims are indefinite.
Claim 7 recites a method of treatment comprising assaying a sample from a subject to determine the levels of myeloid cells and based upon the results of the assay, administering to said subject a treatment comprising cell therapy. The claim is indefinite, because the claim comprises no steps for determining when the administration of cell therapy is appropriate. For example as the claim is currently composed, one skilled in the art would not know whether high levels of myeloid cells or low levels of myeloid cells (or a level of myeloid cells above or below a particular threshold) indicates that the administration of cell therapy is appropriate. Therefore the claim is indefinite.
Claim 12 recites a method of assessing risk of neurotoxicity comprising assaying a sample from a subject to determine the level of myeloid cells and following or based on the results of the assay, determining whether a subject is at risk of developing neurotoxicity following the administration of a cell therapy. The claim is indefinite, because the claim comprises no steps for determining the risk of developing neurotoxicity following the administration of a cell therapy. For example as the claim is currently composed, one skilled in the art would not know whether high levels of myeloid cells or low levels of myeloid cells (or a level of myeloid cells above or below a particular threshold) indicates that a subject is at risk of developing neurotoxicity following the administration of a cell therapy. Therefore the claim is indefinite.
Claim 19 recites a method of treatment comprising administering to a subject an agent capable of treating or decreasing the risk of neurotoxicity, wherein the subject has been identified as at risk for developing neurotoxicity following or based upon the results of an assay. The claim is indefinite, because the claim comprises no steps for determining the risk of developing neurotoxicity following the administration of a cell therapy. For example as the claim is currently composed, one skilled in the art would not know whether high levels of myeloid cells or low levels of myeloid cells (or a level of myeloid cells above or below a particular threshold) indicates that a subject is at risk of developing neurotoxicity following the administration of a cell therapy. Therefore the claim is indefinite.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-12, 14, 17, 19-22, 25, 26, 28, 33-36, 38, 39, 49-52, 56, 57, 59, 79, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to methods of contacting a sample with a reagent capable of detecting myeloid cells to determine whether a subject is a candidate for treatment with cell therapy of genetically engineered cells, wherein a percentage or number of myeloid cells above a threshold identifies a subject at risk for developing a neurotoxicity to the cell therapy. At [0516], the specification discloses that “[t]he degree of correlation of percent CD14+ monocytes in apheresis samples to neurotoxicity in individual subjects following infusion of autologous CAR+ T cells was assessed by univariate analysis… The results are consistent with a finding that the presence of myeloid cells (e.g. monocytes), such as determined by the myeloid-specific marker CD14, is an intrinsic factor of leukapheresis samples in individual subjects for predicting risk of developing neurotoxicity in connection with subsequent administration of autologous CAR-expressing T cells. These results support the use of CD14 as a marker in apheresis or other blood-derived samples, from subjects that are candidates for CAR+ T cell therapy, to identify or screen subjects for prophylactic treatment with interventions to ameliorate the risk of neurotoxicity to the CAR+ T cell therapy.” At [0539] of the specification, it is disclosed that the percentage of CD14+/CD45+ cells in an apheresis sample from a subject correlates with the development of neurotoxicity in subjects following the administration of autologous therapeutic CAR T cells. Therefore the specification adequately describes methods of contacting a sample with a reagent capable of detecting myeloid cells to determine whether a subject is a candidate for treatment with cell therapy of genetically engineered cells, wherein a percentage or number of myeloid cells above a threshold identifies a subject at risk for developing a neurotoxicity to the cell therapy, wherein said myeloid cells are CD14+/CD45+ cells, and wherein said genetically engineered cells are CAR T cells; however as detailed below the specification does not adequately describe the entire genus of methods of contacting a sample with a reagent capable of detecting myeloid cells to determine whether a subject is a candidate for treatment with cell therapy of genetically engineered cells, wherein a percentage or number of myeloid cells above a threshold identifies a subject at risk for developing a neurotoxicity to the cell therapy. Therefore the claims fail to satisfy the written description requirement of 35 U.S.C. 112(a).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the genus claimed is broad and includes any type of myeloid cell and any type of genetically engineered cell. Given that the specification only provides support for methods involving the detection of CD14+/CD45+ myeloid cells and the administration of genetically engineered cells that are CAR T cells, a number of species that are sufficiently representative of the genus claimed have not been described.
Furthermore the specification does not disclose relevant, identifying characteristics of myeloid cell populations that correlate with a risk of neurotoxicity following the administration of cell therapy. For example even though the specification provides a correlation with CD14+ monocytes and a risk of neurotoxicity following the administration of cell therapy, as indicated by Cros et al. (Immunity, 33: 375-386, 2010), there are subsets of monocytes that do not express CD14 - “Monocytes are effectors of the inflammatory response to microbes. Human CD14+ monocytes specialize in phagocytosis and production of reactive oxygen species and secrete inflammatory cytokines in response to a broad range of microbial cues. Here, we have characterized the functions of human monocytes that lack CD14 (CD14dim) and express CD16.” See Summary. Absent empirical determination one skilled in the art would be unable to determine whether monocytes that do not express CD14 correlate with a risk of neurotoxicity following the administration of cell therapy. Furthermore in addition to monocytes, cells of the myeloid lineage include granulocytes, such as basophils, neutrophils, and eosinophils, and absent empirical determination one skilled in the art would be unable to determine whether such a correlation exists with these distinct cell types.
Additionally while the Examples demonstrate that the number of CD14+ myeloid cells is an factor in predicting neurotoxicity risk in association with the administration of CAR T cells, the specification does not demonstrate that the number of CD14+ myeloid cells is an factor in predicting neurotoxicity risk in association with the administration of any type of genetically engineered cell, which includes cells comprising any manner of genetic modifications. For example absent empirical determination, one skilled in the art would be unable to predict whether number of CD14+ myeloid cells is an factor in predicting neurotoxicity risk in association with the administration of CAR NK cells, which are functionally distinct from CAR T cells. 
Although screening techniques can be used to determine different types of myeloid cells that correlate with neurotoxicity risk in association with the administration of different types of genetically engineered cells, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
To conclude given the lack of particularity with which the claimed methods are described in the specification, it is submitted that in the absence of empirical determination, one skilled in the art would be unable to practice the instantly claimed invention. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed invention at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singla (US PG PUB 2014/0227219, publication date: 08/14/2014).
	At [0187], Singla discloses that monocytes may be identified using a CD14 antibody. The CD14 antibody of Singla meets the limitation of an article of manufacture comprising a reagent capable of detecting or that is specific for a population of myeloid cells or a marker expressed on a population of myeloid cells. It is noted that the claim recites “instructions for using the reagent to assay an apheresis sample from a subject that is a candidate for treatment, wherein the treatment is a cell therapy, said cell therapy comprising a dose or composition of genetically engineered cells expressing a recombinant receptor.” However according to MPEP 2112.01 III, “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)…” Therefore the instructions recited in claim 68 do not distinguish the claimed article of manufacture from the CD14 antibody of Singla.
	Therefore all of the limitations of claim 68 are met by Singla.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642